ON MOTION

ORDER

German M. Quiambao moves for leave to proceed in forma pauperis and submits a Fed. Cir. R. 15(c) statement concerning discrimination and an informal brief. We consider whether we should vacate the court’s December 7, 2005 order dismissing Quiambao’s petition for review for failure to pay the fee and file a Fed. Cir. R. 15(c) statement concerning discrimination.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Quiambao’s motion for leave to proceed in forma pauperis is granted.
(2) The court’s December 7, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) OPM’s brief is due within 21 days of the date of filing of this order.